Citation Nr: 1128261	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to an extraschedular rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with bipolar disorder, from August 3, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Cheyenne, Wyoming RO, which granted service connection for PTSD with bipolar disorder, rated 50 percent, effective January 20, 2005 (the date of claim to reopen).  In August 2007, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The case was before the Board in February 2008 and was remanded for further development.  The case was again before the Board in December 2009, at which time the Board increased the schedular rating for PTSD with bipolar disorder to 70 percent, effective August 3, 2009, and remanded for the RO's consideration the matter of whether referral to the Director of Compensation and Pension (Director) for consideration of entitlement to an extraschedular rating was warranted.  

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) has been expressly raised, and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's PTSD with bipolar disorder are encompassed by the criteria for the 70 percent schedular rating assigned, and those criteria are not inadequate.


CONCLUSION OF LAW

An extraschedular rating for the Veteran's PTSD with bipolar disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The matter of the schedular rating for the Veteran's PTSD with bipolar disorder was decided by the December 2009 (now final) Board decision.  The matter of the rating for the Veteran's psychiatric disability is a downstream issue, and whether he received the proper statutory notice is now moot.  A May 2011 supplemental statement of the case (SSOC) readjudicated the matter.  It is not alleged that notice has been less than adequate.   

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in September 2005 and August 2009, the latter of which was found to be adequate as it was based on a mental status examination as well as a complete review of the Veteran's history and claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO also arranged for a Social and Industrial Survey in March 2010.  The Veteran's file was reviewed by the Director of the Compensation and Pension Service, who issued a memorandum in this matter in April 2011.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim. 




Legal Criteria, Factual Background, and Analysis

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Pursuant to the Board's December 2009 remand, the RO arranged for a Social and Industrial Survey.  On March 2010 interview, the Veteran struggled in reporting responses to questions in a concise and organized fashion, though he overall did a "fine job" with cooperative tasks.  He was cooperative and friendly, with good eye contact, somewhat restricted affect, and no noted problems with attention span.  He reported a lot of conflict at work with individuals in authority and occasionally with co-workers, with 50 to 60 jobs reported over his lifetime after separation from service.  He reported that his longest job lasted about 5 years, though he quit when the company wanted to advance him to a job with more responsibility that would have required him to move to a different town.  His average length of time at any job was one year, and he estimated that he was fired about 50 percent of the time, unless he "saw it coming first", in which case he would quit.  He reported problems related to safety and a history of challenging authority.  He reported that he was unemployed due to both physical and physiological ailments; he most recently worked in September 2009, at which time there was an incident that caused brief loss of consciousness, ongoing neck and back pain, and increased PTSD symptoms. He reported having problems with religious leaders, including recently being asked to end his 4-year membership at his church for bullying church leaders.  He reported general social isolation, with few contacts except for his family; he was divorced in 2005 and had started to rebuild his relationship with his children over the past couple of years.  He reported active involvement in outpatient mental health treatment.  He lived alone in a trailer and stayed home most of the time, though he attended a PTSD treatment program.  

On mental status examination, the Veteran's thought process was logical and goal-oriented, mood was somewhat anxious, affect was a bit restricted, judgment was fair, and insight was fair.  He tended to jump from issue to issue early in the interview, which the examiner attributed to a byproduct of anxiety versus any specific cognitive problem.  There was no evidence of confusion or memory problems noted.  A GAF score of 52 was assigned.  The Veteran was capable of managing his personal financial affairs, and prudently handled his payments of bills.  

The March 2010 examiner opined that the Veteran's capacity for employment appeared challenged based on his self-reported work history, holding over 50 jobs since separating from service.  The examiner noted that the Veteran implied he left jobs frequently due to interpersonal conflict and too much stress.  The examiner noted with interest that the Veteran quit a job of over 4 years in the early 1990s after his selling skills were positively recognized and an effort was made to advance him.  The examiner noted that ongoing serious mood problems can contribute to difficulty in sustaining employment and responding to the stressors of a structured workplace.  The examiner noted that the Veteran attributed his most recent job loss to an escalation of post-trauma symptoms and that he was currently enrolled in a PTSD treatment program.  The examiner noted that mood problems also negatively impact social functioning: depression leads to withdrawal, isolation, and limited desire or motivation for developing and maintaining social connections; and hypomania is often linked to irritability, intensity, and overreaction to social circumstances that can have negative consequences.  The examiner noted that the Veteran's church, which he had recently been asked to leave after 4 years of membership, was a primary social connection for him.

The case was referred to the Director of Compensation and Pension for a ruling on an extraschedular rating.  The Director noted the findings of the March 2010 examination then denied an extraschedular rating, based essentially on findings that while the Veteran maintains significant social and occupational impairment, and that his level of disability is contemplated by the regular ratings criteria for a 70 percent evaluation, in accordance with 38 C.F.R. § 4.130 (in essence conducting an analysis under the Thun standard.  The Director found that the Veteran's psychiatric condition did not represent an exceptional or unusual disability picture with factors in accordance with 38 C.F.R. § 3.321(b)(1). 

According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  The currently assigned 70 percent rating for PTSD with bipolar disorder contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships.  In essence, those are the symptoms/impairment alleged and shown.  The medical evidence does not reflect any symptoms not contemplated by the schedular criteria, and the Veteran has not alleged/identified any such symptoms.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating is not warranted.  In essence, the arguments presented in this matter pertain to the impact the disability has had on the Veteran's employment and employability (and do not challenge the adequacy of the schedular criteria to reflect the symptoms and level of disability shown).  

The Board therefore finds that the preponderance of the evidence is against an extraschedular rating for the Veteran's PTSD with bipolar disorder.  Hence, such rating must be denied.  
ORDER

An extraschedular rating in excess of 70 percent for PTSD with bipolar disorder is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, the Board had previously (in December 2009) noted that the matter of entitlement to TDIU was not raised because the Veteran was still (as of the most recent examination in August 2009) employed.  Entitlement to a TDIU rating has now been expressly raised by the Veteran's representative, and is also raised by the record as well (by virtue of the Veteran's reports that he was unemployed after last working in September 2009 due to an escalation of post-trauma symptoms and enrollment in a PTSD treatment program ).  The Board notes that entitlement to a TDIU rating has not been developed or adjudicated by the RO, and that the Veteran currently meets the schedular requirements.  In accordance with Rice, the matter of entitlement to TDIU must be developed and addressed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should fully develop the matter of the Veteran's entitlement to a TDIU rating (to include ascertaining the circumstances of the loss of his most recent employment in September 2009, obtaining his vocational rehabilitation file for association with the claims file, and if deemed necessary arranging for an examination to determine the impact of his service connected disability alone on his ability to work).  He must co-operate in this matter by providing any necessary releases. 
2.  The RO should then adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an appropriate SOC is issued, such matter should be returned to the Board, if in order, for further review.  The Veteran should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


